Order modified on the law by striking out the third ordering paragraph and by inserting in place thereof a provision that plaintiffs Rhodes Bakeries, Inc., in Action No. 3 and Robert C. Fox in Action No. 4 shall have the right to open and close, and as modified affirmed, without costs. All concur. (The order grants a motion of plaintiffs Lippitt and Seider in the first two actions and of defendant Seider in the last two actions, to change the place of trial in Actions 3 and 4 from Cattaraugus county to Brie county, and for consolidation of the actions, and denies motions of defendants in Actions 1 and 2 for change of place of trial from Brie county to Cattaraugus county.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.